        Case: 3:20-cv-01079-slc Document #: 1 Filed: 12/02/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


CHRISTINA HART
105 Martin Ave
Turtle Lake, WI 54889

                     Plaintiff,
                                                     Case No. 20-cv-1079
              v.

HAKEE ANADI AKSHRATEET INC.
d/b/a AMERIVU INN AND SUITES PARK FALLS
1212 4th Avenue S
Park Falls, WI 54552-1923

                     Defendant.


                                        COMPLAINT


       Plaintiff, Christina Hart, by her attorneys, Hawks Quindel, S.C., for her

Complaint against Defendant, Hakee Anadi Akshrateet Inc. d/b/a AmeriVu Inn and

Suites Park Falls, states as follows:

                             PRELIMINARY STATEMENT

       1.     Plaintiff was employed by Defendant, Hakee Anadi Akshrateet Inc. d/b/a

AmeriVu Inn and Suites Park Falls, as an operational manager from December 2019 to

approximately September 2, 2020. During her employment, Plaintiff worked in excess

of 40 hours per workweek. Plaintiff was paid a fix salary of $576.92 per week and was

provided no additional compensation for overtime hours. Plaintiff seeks payment of

minimum and overtime wages, an equal amount in liquidated damages, and payment

of attorney’s fees and costs in bring this action.
        Case: 3:20-cv-01079-slc Document #: 1 Filed: 12/02/20 Page 2 of 7




                                          PARTIES

       2.        Plaintiff, Christina Hart, is an adult resident of Turtle Lake, Wisconsin.

At all times material to this Complaint, Hart was an “employee” of Defendant as defined

by 29 U.S.C. § 203(e)(1). Hart’s signed Consent Form is attached to this Complaint as

Exhibit A and is incorporated herein by reference.

       3.        Defendant, Hakee Anadi Akshrateet Inc. d/b/a AmeriVu Inn and Suites

Park Falls, is a domestic business with its principal office at 1212 4th Avenue S,

Park Falls, WI 54552-1923. Defendant’s registered agent for service of process is

Dipika Patel.

       4.        At all times relevant to this Complaint, Defendant was the “employer” of

Plaintiff within the meaning of the 29 U.S.C. § 203(d).

       5.        At all times material to this Complaint, Defendant has employed more

than two employees.

       6.        Upon information and belief, at all times material to this Complaint,

Defendant had employees engaged in commerce.

       7.        Upon information and belief, at all times material to this Complaint,

Defendant had an annual gross volume of sales made or business done that is at least

$500,000.

                               JURISDICTION AND VENUE

       8.        The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331

in that Plaintiff’s claims arise under the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§ 201, et seq.



                                              2
          Case: 3:20-cv-01079-slc Document #: 1 Filed: 12/02/20 Page 3 of 7




       9.     Venue is proper in the Western District of Wisconsin under 28 U.S.C.

§ 1391 because Defendant operates a facility in this district and because a substantial

part of the events or omissions giving rise to Plaintiff’s claims occurred in this district.

                                     ALLEGATIONS

       10.    Defendant employed Plaintiff as an operational manager at the AmeriVu

Inn and Suites Park Falls from December 2019 to approximately September 2, 2020.

       11.    The AmeriVu Inn and Suites Park Falls operated 7 days a week, 365 days

a year.

       12.    The AmeriVu Inn and Suites Park Falls opened at 6:00 a.m. and closed at

11:00 p.m.

       13.    Defendant provided Plaintiff with board and lodging at the AmeriVu Inn

and Suites Park Falls. As a condition of employment, Defendant required that Plaintiff

live on the premises.

       14.    Plaintiff’s job duties included, but were not limited to, opening and closing

the hotel, responding to guest requests and needs, checking rooms after housekeepers

cleaned them, cleaning the breakfast and lobby areas, conducting inventory, and

completing hotel laundry and snow removal responsibilities.

       15.    If a housekeeper and/or front desk worker were unable to work their

shifts, Plaintiff would fill in and complete their jobs duties during their shift(s).

       16.    During the course of her employment, Plaintiff was required to be on call

at all times to respond to any guest requests and needs or late-arriving guests.




                                             3
          Case: 3:20-cv-01079-slc Document #: 1 Filed: 12/02/20 Page 4 of 7




       17.    Plaintiff carried a work phone with her, and Defendant had a door bell

installed in her room so that she would be notified of guest requests or late-arriving

guests.

       18.    If a late-arriving guest rang her doorbell or called her work phone,

Plaintiff would return to the front desk and check the guest in.

       19.    Defendant paid Plaintiff a $30,000 annual salary while she was employed

as an operational manager at the AmeriVu Inn and Suites Park Falls. This amounts to

a salary of $576.92 per week.

       20.    Plaintiff regularly worked in excess of 40 hours in a workweek for

Defendant.

       21.    Defendant did not pay Plaintiff at least $7.25 for all hours worked under

40 hours in a workweek.

       22.    Defendant did not pay Plaintiff overtime for any hours she worked in

excess of 40 hours per workweek.

                              FIRST CAUSE OF ACTION:
                          FAILURE TO PAY MINIMUM WAGES
                             IN VIOLATION OF THE FLSA

       23.    Plaintiff re-alleges and incorporates the preceding paragraphs as though

set forth here in full.

       24.    The FLSA, 29 U.S.C. § 206, requires each covered employer to compensate

all non-exempt employees at a rate of at least $7.25 per hour.

       25.    During her employment with Defendant, Plaintiff was suffered and

permitted to work hours in which she was compensated at a rate less than the federally-

mandated minimum wage rate.
                                           4
         Case: 3:20-cv-01079-slc Document #: 1 Filed: 12/02/20 Page 5 of 7




       26.     Defendant’s practices violate the provisions of the FLSA, including but not

limited to 29 U.S.C. § 206. As a result of these unlawful practices, Plaintiff has suffered

a wage loss.

       27.     Defendant knew or showed reckless disregard for the fact that it failed to

pay Plaintiff minimum wages in violation of the FLSA.

       28.     Plaintiff seeks damages in the amount of twice the unpaid wages earned

during the statute of limitations as well as attorney’s fees and costs in bringing this

action, pursuant to 29 U.S.C. § 216(b).

                             SECOND CAUSE OF ACTION:
                          FAILURE TO PAY OVERTIME WAGES
                             IN VIOLATION OF THE FLSA

       29.     Plaintiff re-alleges and incorporates the preceding paragraphs as though

set forth here in full.

       30.     To qualify as an exempt executive or administrative employee, the FLSA,

29 C.F.R. § 541.600, requires that the employee is paid on a salary basis at a rate not

less than $684 per week, as of January 1, 2020.

       31.     During her employment, Plaintiff was paid on a salary basis equal to

$30,000 annually, or $576.92 per week.

       32.     From January 1, 2020 to September 2, 2020, Plaintiff did not meet the

salary basis test for an exempt executive or administrative employee under the FLSA.

       33.     The FLSA, 29 U.S.C. § 207, requires each covered employer to compensate

all non-exempt employees at a rate of one and one-half times the regular rate of pay for

work performed in excess of 40 hours per workweek.



                                             5
          Case: 3:20-cv-01079-slc Document #: 1 Filed: 12/02/20 Page 6 of 7




      34.      During her employment with Defendant, Plaintiff was suffered and

permitted to work hours over 40 in a workweek for Defendant without receiving one

and one-half times her regular rate of pay for those overtime hours.

      35.      Defendant’s practices violate the provisions of the FLSA, including but not

limited to 29 U.S.C. § 207. As a result of these unlawful practices, Plaintiff has suffered

a wage loss.

      36.      Defendant knew or showed reckless disregard for the fact that it failed to

pay Plaintiff overtime wages in violation of the FLSA.

      37.      Plaintiff seeks damages in the amount of twice the unpaid overtime wages

earned during the statute of limitations as well as attorney’s fees and costs in bringing

this action, pursuant to 29 U.S.C. § 216(b).

                                REQUEST FOR RELIEF

WHEREFORE, Plaintiff demands judgment against Defendant, awarding her:

      A.       The minimum wage and overtime compensation owed to Plaintiff under

29 U.S.C. §§ 206, 207 for the two-year time period prior to the commencement of this

action;

      B.       A finding that Defendant’s actions were willful under 29 U.S.C. § 255;

      C.       Liquidated damages in an amount equal to the amount awarded to her

as minimum and overtime wage compensation, as provided in 29 U.S.C. § 216(b);

      D.       All attorney’s fees incurred by Plaintiff in prosecuting this action and

the costs of this action, as provided in 29 U.S.C. § 216(b); and




                                               6
        Case: 3:20-cv-01079-slc Document #: 1 Filed: 12/02/20 Page 7 of 7




      E.     Such other legal or equitable relief as this Court deems just and

necessary to vindicate Plaintiff’s rights under the FLSA.



      Dated this 2nd day of December, 2020.

                                       HAWKS QUINDEL, S.C.
                                       Attorneys for the Plaintiff

                                       By: /s/David C. Zoeller
                                       David C. Zoeller, State Bar No. 1052017
                                       Email: dzoeller@hq-law.com
                                       Caitlin M. Madden, State Bar No. 1089238
                                       Email: cmadden@hq-law.com
                                       Vanessa A. Kuettel, State Bar No. 1088329
                                       Email: vkuettel@hq-law.com
                                       409 East Main Street
                                       Post Office Box 2155
                                       Madison, Wisconsin 53701-2155
                                       Telephone: (608) 257-0040
                                       Facsimile: (608) 256-0236




                                          7
